Title: From John Quincy Adams to William Smith Shaw, 5 February 1807
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 5. February 1807.

I received some days since your favour of the 19. January, and thank you for the information it contains, and for the trouble you have taken in my individual concerns; I should have been happy to hear frequently from you; but I have been sensible that the multiplicity of your usual occupations, and the extraordinary call upon your time and attention, by the illness and decease of your excellent and lamented friend Walter, were amply sufficient to justify your silence—I have continued to enclose to you all the public documents; though having also sent a copy of them to my father, I may sometimes have sent a double set to him and none to you—This may have arisen from the hurry with which I am sometimes obliged to make up the packets, and will easily be rectified by yourself on examining the papers received at Quincy.
I am sorry that you have been unable to accomplish the purchase which I was desirous of making when I left Boston. Mrs: Adams has written to me that there is a pew in the first Church (Mr: Emerson’s) advertised for sale—I now regret very much that I sold that I had there; for being determined to resume my residence in Boston, I wish to return to the same place of worship which I have always frequented since my establishment in Boston in the year 1790. My friendship and esteem for Mr: Emerson, is a decisive consideration for inducing me to return there now—If the pew advertised is to be had on reasonable terms, I will thank you to engage  it for me the refusal of it—I hope to be in Boston by the middle of next month, when I can come to a final arrangement upon the subject.
Mr. Bradford I presume understands that my intention is to go into the house which he now occupies, at the expiration of his present quarter—This I think will be the 15th. (or the 17th) of next month—If it should so happen that I do not arrive in Boston by that day, I shall rely on your goodness for assisting my wife and family in their removal.
I have observed by the Boston papers that the reading-room has been opened, and I hope that the subscribers, and you who have taken so much interest in the establishment, have found it as useful and satisfactory as you have anticipated—I have not received any of the numbers of the Anthology this Winter, nor would I wish you to take the trouble to forward any of them to me; I shall have the pleasure of perusing them after my return—I have seen in the Boston Gazette, some lines upon Walter’s death, said to be taken from the Emerald, and with which I was much pleased. My brother writes me that they were to be republished in the Anthology.
Mr. Burr and his conspiracy have made so much noise, and fill’d all the newspapers throughout the Union to such an extent that I imagine I can tell you nothing new concerning it—His accomplices Bollman and Swartwout are imprisoned here upon a charge of Treason—But it appears that they cannot be tried here; and there is a great doubt whether they can be convicted of Treason any-where.
There is an application before Congress from the Corporation of the Chesapeake and Delaware Canal Company, requesting that a quantity of the public Lands (about 200,000 acres) be appropriated to purchase shares for the public in that Company. Mr: Bayard has just closed an eloquent Speech in favour of this measure—Mr: Giles has just risen in answer to him. I doubt whether the measure will or ought to pass.
The Supreme Court of the United States are in Session, but I have not been able to attend, and learn what they are engaged upon—The whole Court is here; but Judge Cushing has been indisposed and unable to attend—We have pass’d a Bill in Senate to add a seventh Circuit consisting of the three Western States, to the Courts of the United States, and for the appointment of an additional Judge of the Supreme Court—It is now before the House of Representatives—
If you see my brother, I will thank you to tell him I have received his letter of 21. Jany: and shall answer it in the course of a few days—
With great regard & esteem, I remain, Dear Sir, truly yours.
J. Q. Adams.